Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-2007

Bethea v. Nation of Islam
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2072




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bethea v. Nation of Islam" (2007). 2007 Decisions. Paper 444.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/444


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-363                                            NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 07-2072
                                    _______________

                                  STANLEY BETHEA,

                                           Appellant,

                                                v.

                                NATION OF ISLAM;
                               LOUIS FARRAKHAN;
                             TYNNETTA MUHAMMAD
                       ___________________________________

                     On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                                (D.C. Civ. No. 06-cv-01492)
                     District Judge: Honorable William W. Caldwell
                       ___________________________________

              Submitted For Possible Dismissal under 28 U.S.C. § 1915(e)(2)
           or Summary Action Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                     August 30, 2007

              Before: BARRY, AMBRO and FISHER, CIRCUIT JUDGES

                               (Filed: September 12, 2007 )
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Stanley Bethea, proceeding pro se, appeals from the District Court’s sua sponte

dismissal of his complaint for failure to state a claim. We have jurisdiction pursuant to 28
U.S.C. § 1291, and exercise plenary review over a dismissal under Federal Rule of Civil

Procedure 12(b)(6). United States ex rel. Schmidt v. Zimmer, Inc., 386 F.3d 235, 240 (3d

Cir. 2004). We will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       On August 1, 2006, Bethea submitted a complaint under the Fourteenth

Amendment of the U.S. Constitution, 42 U.S.C. § 1981, and 42 U.S.C. § 1982, alleging

that the Nation of Islam, Louis Farrakhan, and Tynnetta Muhammad (“the defendants”)

racially discriminated against him when they failed to hire him to lead the Nation of

Islam.1 The District Court issued a summons and the defendants were served with the

complaint. The District Court then granted Bethea’s motion for leave to file an amended

complaint on the condition that the amended complaint “stand on its own.” Bethea

submitted an amended complaint that failed to conform to the District Court’s directive,

and the District Court dismissed the amended complaint. After denying Bethea’s motion

to file a second amended complaint, the District Court ordered that the case would

proceed on the original complaint.

       On April 5, 2007, the District Court sua sponte dismissed Bethea’s complaint for

failure to state a cognizable claim. The District Court determined that Bethea could not

proceed under the Fourteenth Amendment because the defendants are neither state actors

nor did they act under color of state law. See Edmunson v. Leesville Concrete Co., Inc.,




       1
       Bethea claims that he is the “best and only qualified leader of the Nation of Islam”
because he is the reincarnation of Fard Muhammad and Elijah Muhammad.

                                             2
500 U.S. 614, 620-22 (1991) (explaining state actor and state action standards). Bethea

was also precluded from proceeding on an employment discrimination claim under 42

U.S.C.§1981 or §1982 because the First Amendment’s ministerial exception “bar[red]

any claim, the resolution of which would limit a religious institution’s right to select who

will perform particular spiritual functions.” Petruska v. Gannon Univ., 462 F.3d 294, 307

(3d Cir. 2006). Finally, the District Court noted that § 1982, which prohibits all racial

discrimination with respect to housing, does not apply to employment discrimination

claims such as Bethea’s. See 42 U.S.C. § 1982 (securing the right of all citizens to

“inherit, purchase, lease, sell, hold, and convey real and personal property).

       Bethea timely appealed from the District Court’s order of dismissal, and because

he is now proceeding in forma pauperis, we must determine whether this appeal should be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). An appeal is considered frivolous if

it “lacks an arguable basis in either law or in fact.” Neitzke v. Williams, 490 U.S. 319,

325 (1989).

       Generally, a district court may sua sponte dismiss a complaint under Rule 12(b)(6)

after service of process only if the plaintiff is afforded an opportunity to respond. See

Oatess v. Sobolevitch, 914 F.2d 428, 430 n.5 (3d Cir. 1990). However, although

disfavored, a sua sponte dismissal may stand even if the plaintiff is not provided notice

and an opportunity to respond where it is clear that the plaintiff cannot prevail and that

any amendment would be futile. Chute v. Walker, 281 F.3d 314, 319 (1st Cir. 2002); see



                                              3
also Fed. R. Civ. P. 61 (“No error . . . by the court . . . is ground for disturbing a judgment

or order, unless refusal to take such action appears to the court inconsistent with

substantial justice.”). Here, although service of process was completed, the District Court

did not provide Bethea with an opportunity to be heard regarding the possibility of

dismissal. Nevertheless, Bethea was given an opportunity to amend his complaint, and

this is the rare case where a sua sponte dismissal should stand because it is “crystal clear”

that Bethea cannot prevail, as the allegations, “‘taken in the light most favorable to

[Bethea], are patently meritless and beyond all hope of redemption.’” Id. (citing

Gonzalez-Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001)); see also

Lunderstadt v. Colafella, 885 F.2d 66, 69-70 (3d Cir. 1989). Although our precedent

disfavors the procedural shortcuts that the District Court took in dismissing Bethea’s

complaint, its analysis of the complaint’s viability – or lack thereof – is correct.

Accordingly, we will dismiss the appeal pursuant to 28 U.S.C. 1915(e)(2)(B).




                                               4